






The CORPORATEplan for RetirementSM
EXECUTIVE PLAN






BASIC PLAN DOCUMENT











IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Adopting Employer must
determine whether the plan is subject to the Federal securities laws and the
securities laws of the various states. An Adopting Employer may not rely on this
document to ensure any particular tax consequences or to ensure that the Plan is
"unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees"
under the Employee Retirement Income Security Act with respect to the Employer's
particular situation. Fidelity Management Trust Company, its affiliates and
employees cannot provide you with legal advice in connection with the execution
of this document. This document should be reviewed by the Employer's attorney
prior to execution.

TABLE OF CONTENTS


Page   ARTICLE 1 ADOPTION AGREEMENT 1    ARTICLE 2 DEFINITIONS 1           2.01
Definitions 1    ARTICLE 3 PARTICIPATION 6           3.01 Date of Participation
6           3.02 Resumption of Participation Following Reemployment 6 
         3.03 Cessation or Resumption of Participation Following a Change in
Status 6    ARTICLE 4 CONTRIBUTIONS 6           4.01 Deferral Contributions 6 
         4.02 Matching Contributions 7           4.03 Employer Contributions 7 
         4.04 Time of Making Contributions 7    ARTICLE 5 PARTICIPANTS' ACCOUNTS
8           5.01 Individual Accounts 8    ARTICLE 6 INVESTMENT OF CONTRIBUTIONS
8           6.01 Manner of Investment 8           6.02 Investment Decisions 8   
ARTICLE 7 RIGHT TO BENEFITS 8           7.01 Normal or Early Retirement 8 
         7.02 Death 9           7.03 Other Termination of Employment 9 
         7.04 Separate Account 9           7.05 Forfeitures 10           7.06
Adjustment for Investment Experience 10           7.07 Unforeseeable Emergency
Withdrawals 10           7.08 Change in Control 10    ARTICLE 8 DISTRIBUTION OF
BENEFITS 10           8.01 Form of Distribution of Benefits to Participants and
Beneficiaries 10           8.02 Events Requiring Distribution of Benefits to
Participants and Beneficiaries 10           8.03 Determination of Method of
Distribution 11           8.04 Notice to Trustee 11           8.05 Time of
Distribution 11 




- i -

Page   ARTICLE 9 AMENDMENT AND TERMINATION 12           9.01 Amendment by
Employer 12           9.02 Retroactive Amendments 12           9.03 Termination.
The Employer has adopted the Plan with the intention and expectation that
contributions will be continued indefinitely 12           9.04 Distribution upon
Termination of the Plan 12    ARTICLE 10 MISCELLANEOUS 12           10.01
Communication to Participants 12           10.02 Limitation of Rights 12 
         10.03 Nonalienability of Benefits 13           10.04 Facility of
Payment 13           10.05 Information between Employer and Trustee 13 
         10.06 Notices 13           10.07 Governing Law 13    ARTICLE 11 PLAN
ADMINISTRATION 13           11.01 Powers and Responsibilities of the
Administrator 13           11.02 Nondiscriminatory Exercise of Authority 14 
         11.03 Claims and Review Procedures 14           11.04 Costs of
Administration 16 




- ii -

PREAMBLE

        It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for a
select group of management or highly compensated employees as provided in ERISA.

ARTICLE 1

ADOPTION AGREEMENT



ARTICLE 2

DEFINITIONS

        2.01.         Definitions.

        (a)         Wherever used herein, the following terms have the meanings
set forth below, unless a different meaning is clearly required by the context:

 
        (1)         “Account” means an account established on the books of the
Employer for the purpose of recording amounts credited on behalf of a
Participant and any income, expenses, gains or losses included thereon.


 
        (2)         “Administrator” means the Employer adopting this Plan, or
other person designated by the Employer in Section 1.01(b).


 
        (3)         “Adoption Agreement” means Article 1, under which the
Employer establishes and adopts or amends the Plan and designates the optional
provisions selected by the Employer. The provisions of the Adoption Agreement
shall be an integral part of the Plan.


 
        (4)         “Beneficiary” means the person or persons entitled under
Section 7.02 to receive benefits under the Plan upon the death of a Participant.


 
        (5)         “Code” means the Internal Revenue Code of 1986, as amended
from time to time.


 
        (6)         “Compensation” means for purposes of Article 4
(Contributions) wages as defined in Section 3 401 (a) of the Code and all other
payments of compensation to an employee by the Employer (in the course of the
Employer’s trade or business) for which the Employer is required to furnish the
employee a written statement under Section 6041(d) and 6051(a)(3) of the Code,
excluding any items elected by the Employer in Section 1.04, reimbursements or
other expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, but including amounts that are not
includable in the gross income of the Participant under a salary reduction
agreement by reason of the application of Sections 125, 402(a)(8), or 403 (b) of
the Code. Compensation shall be determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Section 3401(a)(2) of the Code).







          Compensation shall also include amounts deferred pursuant to an
election under Section 4.01.


          In the case of any Self-Employed Individual or an Owner-Employee,
Compensation means the Self-Employed Individual’s Earned Income.


 
        (7)         “Earned Income” means the net earnings of a Self-Employed
Individual derived from the trade or business with respect to which the Plan is
established and for which the personal services of such individual are a
material income-providing factor, excluding any items not included in gross
income and the deductions allocated to such items, except that for taxable years
beginning after December 31, 1989 net earnings shall be determined with regard
to the deduction allowed under Section 164(f) of the Code, to the extent
applicable to the Employer. Net earnings shall be reduced by contributions of
the Employer to any qualified plan, to the extent a deduction is allowed to the
Employer for such contributions under Section 404 of the Code.


 
        (8)         “Employee” means any employee of the Employer, Self-Employed
Individual or Owner-Employee.


 
        (9)         “Employer” means the employer named in Section 1.02(a) and
any Related Employers designated in Section 1.02(b).


 
        (10)         “Employment Commencement Date” means the date on which the
Employee first performs an Hour of Service.


 
        (11)         “Entry Date” means the date(s) designated in Section
1.03(b).


 
        (12)         “ERISA” means the Employee Retirement Income Security Act
of 1974, as from time to time amended.


 
        (13)         “Fund Share” means the share, unit, or other evidence of
ownership in a Permissible Investment.


 
        (14)         “Hour of Service” means, with respect to any Employee,


        (A)         Each hour for which the Employee is directly or indirectly
paid, or entitled to payment, for the performance of duties for the Employer or
a Related Employer, each such hour to be credited to the Employee for the
computation period in which the duties were performed;





- 2 -

        (B)         Each hour for which the Employee is directly or indirectly
paid, or entitled to payment, by the Employer or Related Employer (including
payments made or due from a trust fund or insurer to which the Employer
contributes or pays premiums) on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity, disability, layoff,
jury duty, military duty, or leave of absence, each such hour to be credited to
the Employee for the Eligibility Computation Period in which such period of time
occurs, subject to the following rules:


 
        (i)         No more than 501 Hours of Service shall be credited under
this paragraph (B) on account of any single continuous period during which the
Employee performs no duties;


 
        (ii)         Hours of Service shall not be credited under this paragraph
(B) for a payment which solely reimburses the Employee for medically-related
expenses, or which is made or due under a plan maintained solely for the purpose
of complying with applicable workmen’s compensation, unemployment compensation
or disability insurance laws; and


 
        (iii)         If the period during which the Employee performs no duties
falls within two or more computation periods and if the payment made on account
of such period is not calculated on the basis of units of time, the Hours of
Service credited with respect to such period shall be allocated between not more
than the first two such computation periods on any reasonable basis consistently
applied with respect to similarly situated Employees; and


        (C)         Each hour not counted under paragraph (A) or (B) for which
back pay, irrespective of mitigation of damages, has been either awarded or
agreed to be paid by the Employer or a Related Employer, each such hour to be
credited to the Employee for the computation period to which the award or
agreement pertains rather than the computation period in which the award
agreement or payment is made.


          For purposes of determining Hours of Service, Employees of the
Employer and of all Related Employers will be treated as employed by a single
employer. For purposes of paragraphs (B) and (C) above, Hours of Service will be
calculated in accordance with the provisions of Section 2530.200b-2(b) of the
Department of Labor regulations, which are incorporated herein by reference.


          Solely for purposes of determining whether a break in service for
participation purposes has occurred in a computation period, an individual who
is absent from work for maternity or paternity reasons shall receive credit for
the hours of service which would otherwise been credited to such individual but
for such absence, or in any case in which such hours cannot be determined, 8
hours of service per day of such absence. For purposes of this paragraph, an
absence from work for maternity reasons means an absence (1) by reason of the
pregnancy of the individual, (2) by reason of a birth of a child of the
individual, (3) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (4) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The hours of service credited under this paragraph
shall be credited (1) in the computation period in which the absence begins if
the crediting is necessary to prevent a break in service in that period, or (2)
in all other cases, in the following computation period.





- 3 -

 
        (15)         “Normal Retirement Age” means the normal retirement age
specified in Section 1.07(f) of the Adoption Agreement.


 
        (16)         “Owner-Employee” means, if the Employer is a sole
proprietorship, the individual who is the sole proprietor, or, if the Employer
is a partnership, a partner who owns more than 10 percent of either the capital
interest or the profits interest of the partnership.


 
        (17)         “Participant” means any Employee who participates in the
Plan in accordance with Article 3 hereof.


 
        (18)         “Permissible Investment” means the investments specified by
the Employer as available for investment of assets of the Trust and agreed to by
the Trustee. The Permissible Investments under the Plan shall be listed in the
Service Agreement.


 
        (19)         “Plan” means the plan established by the Employer as set
forth herein as a new plan or as an amendment to an existing plan, by executing
the Adoption Agreement, together with any and all amendments hereto.


 
        (20)         “Plan Year” means the 12-consecutive-month period
designated by the Employer in Section 1.01(d).


 
        (21)         “Related Employer” means any employer other than the
Employer named in Section 1.02(a), if the Employer and such other employer are
members of a controlled group of corporations (as defined in Section 414(b) of
the Code) or an affiliated service group (as defined in Section 414(m)), or are
trades or businesses (whether or not incorporated) which are under common
control (as defined in Section 414(c)), or such other employer is required to be
aggregated with the Employer pursuant to regulations issued under Section
414(o).


 
        (22)         “Self-Employed Individual” means an individual who has
Earned Income for the taxable year from the Employer or who would have had
Earned Income but for the fact that the trade or business had no net profits for
the taxable year.


 
        (23)         “Service Agreement” means the agreement between the
Employer and Trustee regarding the arrangement between the parties for
recordkeeping services with respect to the Plan.


 
        (24)         “Trust” means the trust created by the Employer.





- 4 -

 
        (25)         “Trust Agreement” means the agreement between the Employer
and the Trustee, as set forth in a separate agreement, under which assets are
held, administered, and managed subject to the claims of the Employer’s
creditors in the event of the Employer’s insolvency, until paid to Plan
Participants and their Beneficiaries as specified in the Plan.


 
        (26)         “Trust Fund” means the property held in the Trust by the
Trustee.


 
        (27)         “Trustee” means the corporation or individual(s) appointed
by the Employer to administer the Trust in accordance with the Trust Agreement.


 
        (28)         “Years of Service for Vesting” means, with respect to any
Employee, the number of whole years of his periods of service with the Employer
or a Related Employer (the elapsed time method to compute vesting service),
subject to any exclusions elected by the Employer in Section 1.07(c). An
Employee will receive credit for the aggregate of all time period(s) commencing
with the Employee’s Employment Commencement Date and ending on the date a break
in service begins, unless any such years are excluded by Section 1.07(c). An
Employee will also receive credit for any period of severance of less than 12
consecutive months. Fractional periods of a year will be expressed in terms of
days.


        In the case of a Participant who has 5 consecutive 1-year breaks in
service, all years of service after such breaks in service will be disregarded
for the purpose of vesting the Employer-derived account balance that accrued
before such breaks, but both pre-break and post-break service will count for the
purposes of vesting the Employer-derived account balance that accrues after such
breaks. Both accounts will share in the earnings and losses of the fund.

        In the case of a Participant who does not have 5 consecutive 1-year
breaks in service, both the pre-break and post-break service will count in
vesting both the pre-break and post-break employer-derived account balance.

        A break in service is a period of severance of at least 12 consecutive
months. Period of severance is a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12-month
anniversary of the date on which the Employee was otherwise first absent from
service.

        In the case of an individual who is absent from work for maternity or
paternity reasons, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a break in
service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of the birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.




- 5 -

        If the Plan maintained by the Employer is the plan of a predecessor
employer, an Employee’s Years of Service for Vesting shall include years of
service with such predecessor employer. In any case in which the Plan maintained
by the Employer is not the plan maintained by a predecessor employer, service
for such predecessor shall be treated as service for the Employer to the extent
provided in Section 1.08.

        (b)         Pronouns used in the Plan are in the masculine gender but
include the feminine gender unless the context clearly indicates otherwise.

ARTICLE 3

PARTICIPATION

        3.01.         Date of Participation.  An eligible Employee (as set forth
in Section 1.03(a)) who has filed an election pursuant to Section 4.01 will
become a Participant in the Plan on the first Entry Date coincident with or
following the date on which such election would otherwise become effective, as
determined under Section 4.01.

        3.02.         Resumption of Participation Following Reemployment.  If a
Participant ceases to be an Employee and thereafter returns to the employ of the
Employer he will again become a Participant as of an Entry Date following the
date on which he completes an Hour of Service for the Employer following his
reemployment, if he is an eligible Employee as defined in Section 1.03(a), and
has filed an election pursuant to Section 4.01.

        3.03.         Cessation or Resumption of Participation Following a
Change in Status.  If any Participant continues in the employ of the Employer or
Related Employer but ceases to be an eligible Employee as defined in Section
1.03(a), the individual shall continue to be a Participant until the entire
amount of his benefit is distributed; however, the individual shall not be
entitled to make Deferral Contributions or receive an allocation of Matching
contributions during the period that he is not an eligible Employee. Such
Participant shall continue to receive credit for service completed during the
period for purposes of determining his vested interest in his Accounts. In the
event that the individual subsequently again becomes an eligible Employee, the
individual shall resume full participation in accordance with Section 3.01.

ARTICLE 4

CONTRIBUTIONS

        4.01.         Deferral Contributions.  Each Participant may elect to
execute a salary reduction agreement with the Employer to reduce his
Compensation by a specified percentage, not exceeding the percentage set forth
in Section 1.05(a) and equal to a whole number multiple of one (1) percent, per
payroll period, subject to any election regarding bonuses, as set out in
Subsection 1.05(a)(2). Such agreement shall become effective on the first day of
the period as set forth in the Participant’s election. The election will be
effective to defer Compensation relating to all services performed in a calendar
year subsequent to the filing of such an election, subject to any election
regarding bonuses, as set out in Subsection 1.05(a)(2). An election once made
will remain in effect until a new election is made, provided, however that such
an election choosing a distribution date pursuant to 1.06(b)(1)(B) will become
ineffective the first day of the calendar year preceding the calendar year in
which the election requires the distribution to be made. A new election will be
effective as of the first day of the following calendar year and will apply only
to Compensation payable with respect to services rendered after such date.
Amounts credited to a Participant’s account prior to the effective date of any
new election will not be affected and will be paid in accordance with that prior
election. The Employer shall credit an amount to the account maintained on
behalf of the Participant corresponding to the amount of said reduction. Under
no circumstances may a salary reduction agreement be adopted retroactively. A
Participant may revoke a salary reduction agreement for a calendar year during
that year, provided, however, that such revocation shall apply only to
Compensation not yet earned. In that event, the Participant shall be precluded
from electing to defer future Compensation hereunder during the calendar year to
which the revocation applies. Notwithstanding the above,




- 6 -

        (a)         in the calendar year in which the Plan first becomes
effective or in the year in which the Participant first becomes eligible to
participate, an election to defer compensation may be made within 30 days after
the Participant is first eligible or the Plan is first effective, which election
shall be effective with respect to Compensation payable with respect to services
rendered after the date of the election; and

        (b)         in the event the Employer has elected to permit the deferral
of bonus payments hereunder, a salary reduction agreement applicable to such
bonus deferral must be made in the calendar year immediately preceding the
calendar year to which the bonus relates.

        4.02.         Matching Contributions.  If so provided by the Employer in
Section 1.05(b), the Employer shall make a “Matching Contribution” to be
credited to the account maintained on behalf of each Participant who had
“Deferral Contributions” pursuant to Section 4.01 made on his behalf during the
year and who meets the requirement, if any, of Section 1.05(b)(3). The amount of
the “Matching Contribution” shall be determined in accordance with Section
1.05(b).

        4.03.         Employer Contributions.  If so provided by the Employer in
Section 1.05(c)(1), the Employer shall make an “Employer Contribution” to be
credited to the account maintained on behalf of each Participant who meets the
requirement, if any, of Section 1.05(c)(3) in the amount required by Section
1.05(c)(1). If so provided by the Employer in Section 1.05(c)(2), the Employer
may make an “Employer Contribution” to be credited to the account maintained on
behalf of any Participant in such an amount as the Employer, in its sole
discretion, shall determine. In making “Employer Contributions” pursuant to
Section 1.05(c)(2), the Employer shall not be required to treat all Participants
in the same manner in determining such contributions and may determine the
“Employer Contribution” of any Participant to be zero.

        4.04.         Time of Making Contributions.  The Employer shall remit
contributions deemed made hereunder to the Trust as soon as practicable after
such contributions are deemed made under the terms of the Plan.




- 7 -

ARTICLE 5

PARTICIPANTS’ ACCOUNTS

        5.01.         Individual Accounts. The Administrator will establish and
maintain an Account for each Participant, which will reflect Matching and
Deferral Contributions credited to the Account on behalf of the Participant and
earnings, expenses, gains and losses credited thereto, and deemed investments
made with amounts in the Participant’s Account. The Administrator will establish
and maintain such other accounts and records as it decides in its discretion to
be reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year. The Administrator shall provide the Trustee with
information on the amount credited to the separate account of each Participant
maintained by the Administrator in its records.

ARTICLE 6

INVESTMENT OF CONTRIBUTIONS

        6.01.         Manner of Investment.  All amounts credited to the
Accounts of Participants shall be treated as though invested and reinvested only
in eligible investments selected by the Employer in the Service Agreement.

        6.02.         Investment Decisions.  Investments in which the Accounts
of Participants shall be treated as invested and reinvested shall be directed by
the Employer or by each Participant, or both, in accordance with the Employer’s
election in Section 1.11(a).

        (a)         All dividends, interest, gains and distributions of any
nature that would be earned in respect of Fund Shares in which the Account is
treated as investing shall be credited to the Account as though reinvested in
additional shares of that Permissible Investment.

        (b)         Expenses that would be attributable to the acquisition of
investments shall be charged to the Account of the Participant for which such
investment is treated as having been made.

ARTICLE 7

RIGHT TO BENEFITS

        7.01.         Normal or Early Retirement.  If provided by the Employer
in Section 1.07(e), each Participant who attains his Normal Retirement Age or
Early Retirement Age will have a nonforfeitable interest in his Account in
accordance with the vesting schedule(s) elected in Section 1.07. If a
Participant retires on or after attainment of Normal or Early Retirement Age,
such retirement is referred to as a normal retirement. On or after his normal
retirement, the balance of the Participant’s Account, plus any amounts
thereafter credited to his Account, subject to the provisions of Section 7.06,
will be distributed to him in accordance with Article 8.




- 8 -

        If provided by the Employer in Section 1.07, a Participant who separates
from service before satisfying the age requirements for early retirement, but
has satisfied the service requirement will be entitled to the distribution of
his Account, subject to the provisions of Section 7.06, in accordance with
Article 8, upon satisfaction of such age requirement.

        7.02.         Death.  If a Participant dies before the distribution of
his Account has commenced, or before such distribution has been completed, his
Account shall become vested in accordance with the vesting schedule(s) elected
in Section 1.07 and his designated Beneficiary or Beneficiaries will be entitled
to receive the balance or remaining balance of his Account, plus any amounts
thereafter credited to his Account, subject to the provisions of Section 7.06.
Distribution to the Beneficiary or Beneficiaries will be made in accordance with
Article 8.

        A Participant may designate a Beneficiary or Beneficiaries, or change
any prior designation of Beneficiary or Beneficiaries, by giving notice to the
Administrator on a form designated by the Administrator. If more than one person
is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

        A copy of the death certificate or other sufficient documentation must
be filed with and approved by the Administrator. If upon the death of the
Participant there is, in the opinion of the Administrator, no designated
Beneficiary for part or all of the Participant’s Account, such amount will be
paid to his surviving spouse or, if none, to his estate (such spouse or estate
shall be deemed to be the Beneficiary for purposes of the Plan). If a
Beneficiary dies after benefits to such Beneficiary have commenced, but before
they have been completed, and, in the opinion of the Administrator, no person
has been designated to receive such remaining benefits, then such benefits shall
be paid to the deceased Beneficiary’s estate.

        7.03.         Other Termination of Employment.  If provided by the
Employer in Section 1.07, if a Participant terminates his employment for any
reason other than death or normal retirement, he will be entitled to a
termination benefit equal to (i) the vested percentage(s) of the value of the
Matching Contributions to his Account, as adjusted for income, expense, gain, or
loss, such percentage(s) determined in accordance with the vesting schedule(s)
selected by the Employer in Section 1.07, and (ii) the value of the Deferral
Contributions to his Account as adjusted for income, expense, gain or loss. The
amount payable under this Section 7.03 will be subject to the provisions of
Section 7.06 and will be distributed in accordance with Article 8.

        7.04.         Separate Account.  If a distribution from a Participant’s
Account has been made to him at a time when he has a nonforfeitable right to
less than 100 percent of his Account, the vesting schedule in Section 1.07 will
thereafter apply only to amounts in his Account attributable to Matching
Contributions allocated after such distribution. The balance of his Account
immediately after such distribution will be transferred to a separate account
that will be maintained for the purpose of determining his interest therein
according to the following provisions.

        At any relevant time prior to a forfeiture of any portion thereof under
Section 7.05, a Participant’s nonforfeitable interest in his Account held in a
separate account described in the preceding paragraph will be equal to P(AB +
(RxD))-(RxD), where P is the nonforfeitable percentage at the relevant time
determined under Section 7.05; AB is the account balance of the separate account
at the relevant time; D is the amount of the distribution; and R is the ratio of
the account balance at the relevant time to the account balance after
distribution. Following a forfeiture of any portion of such separate account
under Section 7.05 below, any balance in the Participant’s separate account will
remain fully vested and nonforfeitable.




- 9 -

        7.05.         Forfeitures.  If a Participant terminates his employment,
any portion of his Account (including any amounts credited after his termination
of employment) not payable to him under Section 7.03 will be forfeited by him.

        7.06.         Adjustment for Investment Experience.  If any distribution
under this Article 7 is not made in a single payment, the amount remaining in
the Account after the distribution will be subject to adjustment until
distributed to reflect the income and gain or loss on the investments in which
such amount is treated as invested and any expenses properly charged under the
Plan to such amounts.

        7.07.         Unforeseeable Emergency Withdrawals.  Subject to the
provisions of Article 8, a Participant shall not be permitted to withdraw his
Account (and earnings thereon) prior to retirement or termination of employment,
except that, to the extent permitted under Section 1.09, a Participant may apply
to the Administrator to withdraw some or all of his Account if such withdrawal
is made on account of a unforeseeable emergency as determined by the
Administrator.

        7.08.         Change in Control.  If the Employer has elected to apply
Section 1.06(c), then, upon a Change in Control, as defined in Section 1.12,
notwithstanding any other provision of the Plan to the contrary, all
Participants shall have a nonforfeitable right to receive the entire amount of
their account balances under the Plan and all such amounts shall be paid out to
Participants as soon as administratively practicable.

ARTICLE 8

DISTRIBUTION OF BENEFITS

        8.01.         Form of Distribution of Benefits to Participants and
Beneficiaries.  The Plan provides for distribution as a lump sum to be paid in
cash on the date specified by the Employer in Section 1.06 pursuant to the
method provided in Section 8.02. If elected by the Employer in Section 1.10 and
specified in the Participant’s deferral election, the distribution will be paid
through a systematic withdrawal plan (installments) for a time period not
exceeding 10 years beginning on the date specified by the Employer in Section
1.06.

        8.02.         Events Requiring Distribution of Benefits to Participants
and Beneficiaries.

        (a)         If elected by the Employer in Section 1.06(a), the
Participant will receive a distribution upon the earliest of the events
specified by the Employer in Section 1.06(a), subject to the provisions of
Section 7.08, and at the time indicated in Section 1.06(a)(2). If the
Participant dies before any event in Section 1.06(a) occurs, the Participant
shall be considered to have terminated employment and the Participant’s benefit
will be paid to the Participant’s Beneficiary in the same form and at the same
time as it would have been paid to the Participant pursuant to this Article 8.




- 10 -

        (b)         If elected by the Employer in Section 1.06(b), the
Participant will receive a distribution of all amounts not deferred pursuant to
Section 1.06(b)(1)(B) (and earnings attributable to those amounts) upon
termination of employment. If elected by the Employer in Section 1.06(b)(1)(B),
the Participant shall have the election to receive distributions of amounts
deferred pursuant to Section 4.01 (and earnings attributable to those amounts)
after a date specified by the Participant in his deferral election which is at
least 12 months after the first day of the calendar year in which such amounts
would be earned. Amounts distributed to the Participant pursuant to Section
1.06(b) shall be distributed at the time indicated in Section 1.06(b)(2).
Subject to the provisions of Section 7.08, the Participant shall receive a
distribution in the form provided in Section 8.01. If the Participant dies
before any event in Section 1.06(a) occurs, the Participant shall be considered
to have terminated employment and the Participant’s benefit will be paid to the
Participant’s Beneficiary in the same form and at the same time as it would have
been paid to the Participant pursuant to this Article 8. However, if the
Participant dies before the date specified by the Participant in an election
pursuant to Section 1.06(b)(1)(B), then the Participant’s benefit shall be paid
to the Participant’s Beneficiary in the form provided in Section 8.01 as if the
Participant had elected to be paid at termination of employment.

        8.03.         Determination of Method of Distribution.  The Participant
will determine the method of distribution of benefits to himself and his
Beneficiary, subject to the provisions of Section 8.02. Such determination will
be made at the time the Participant makes a deferral election. Unless the
Employer has elected Section 1.06(b) to control distributions, the period
certain specified in a Participant’s first deferral election specifying
distribution under a systematic withdrawal plan shall apply to all subsequent
elections of distributions under a systematic withdrawal plan made by the
Participant. Once a Participant has made an election for the method of
distribution, that election shall be effective for all contributions made on
behalf of the Participant attributable to any Plan Year after that election was
made and before the Plan Year in which that election was altered in the manner
prescribed by the Administrator. If the Participant does not designate in the
manner prescribed by the Administrator the method of distribution to him and his
Beneficiary, the method of distribution shall be a lump sum at termination of
employment.

        8.04.         Notice to Trustee.  The Administrator will notify the
Trustee, pursuant to the method stated in the Trust Agreement for providing
direction, whenever any Participant or Beneficiary is entitled to receive
benefits under the Plan. The Administrator’s notice shall indicate the form,
amount and frequency of benefits that such Participant or Beneficiary shall
receive.

        8.05.         Time of Distribution.  In no event will distribution to a
Participant be made later than the date specified by the Participant in his
salary reduction agreement. All distributions will be made as soon as
administratively feasible following the distribution date specified in Section
1.06 or Section 7.08, if applicable.




- 11 -

ARTICLE 9

AMENDMENT AND TERMINATION

        9.01.         Amendment by Employer.  The Employer reserves the
authority to amend the Plan by filing with the Trustee an amended Adoption
Agreement, executed by the Employer only, on which said Employer has indicated a
change or changes in provisions previously elected by it. Such changes are to be
effective on the effective date of such amended Adoption Agreement. Any such
change notwithstanding, no Participant’s Account shall be reduced by such change
below the amount to which the Participant would have been entitled if he had
voluntarily left the employ of the Employer immediately prior to the date of the
change. The Employer may from time to time make any amendment to the Plan that
may be necessary to satisfy the Code or ERISA. The Employer’s board of directors
or other individual specified in the resolution adopting this Plan shall act on
behalf of the Employer for purposes of this Section 9.01.

        9.02.         Retroactive Amendments.  An amendment made by the Employer
in accordance with Section 9.01 may be made effective on a date prior to the
first day of the Plan Year in which it is adopted if such amendment is necessary
or appropriate to enable the Plan and Trust to satisfy the applicable
requirements of the Code or ERISA or to conform the Plan to any change in
federal law or to any regulations or ruling thereunder. Any retroactive
amendment by the Employer shall be subject to the provisions of Section 9.01.

        9.03.         Termination.  The Employer has adopted the Plan with the
intention and expectation that contributions will be continued indefinitely.
However, said Employer has no obligation or liability whatsoever to maintain the
Plan for any length of time and may discontinue contributions under the Plan or
terminate the Plan at any time by written notice delivered to the Trustee
without any liability hereunder for any such discontinuance or termination.

        9.04.         Distribution upon Termination of the Plan.  Upon
termination of the Plan, no further Deferral Contributions or Matching
Contributions shall be made under the Plan, but Accounts of Participants
maintained under the Plan at the time of termination shall continue to be
governed by the terms of the Plan until paid out in accordance with the terms of
the Plan.

ARTICLE 10

MISCELLANEOUS

        10.01.         Communication to Participants.  The Plan will be
communicated to all Participants by the Employer promptly after the Plan is
adopted.

        10.02.         Limitation of Rights.  Neither the establishment of the
Plan and the Trust, nor any amendment thereof, nor the creation of any fund or
account, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
Administrator or Trustee, except as provided herein; and in no event will the
terms of employment or service of any Participant be modified or in any way
affected hereby.




- 12 -

        10.03.         Nonalienability of Benefits.  The benefits provided
hereunder will not be subject to alienation, assignment, garnishment,
attachment, execution or levy of any kind, either voluntarily or involuntarily,
and any attempt to cause such benefits to be so subjected will not be
recognized, except to such extent as may be required by law.

        10.04.         Facility of Payment.  In the event the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may disburse such payments, or direct the
Trustee to disburse such payments, as applicable, to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments shall be complete acquittance therefore, and any such payment to
the extent thereof, shall discharge the liability of the Trust for the payment
of benefits hereunder to such recipient.

        10.05.         Information between Employer and Trustee.  The Employer
agrees to furnish the Trustee, and the Trustee agrees to furnish the Employer
with such information relating to the Plan and Trust as may be required by the
other in order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

        10.06.         Notices.  Any notice or other communication in connection
with this Plan shall be deemed delivered in writing if addressed as provided
below and if either actually delivered at said address or, in the case of a
letter, three business days shall have elapsed after the same shall have been
deposited in the United States mails, first-class postage prepaid and registered
or certified:

        (a)         If to the Employer or Administrator, to it at the address
set forth in the Adoption Agreement, to the attention of the person specified to
receive notice in the Adoption Agreement;

        (b)         If to the Trustee, to it at the address set forth in the
Trust Agreement;

or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

        10.07.         Governing Law.  The Plan and the accompanying Adoption
Agreement will be construed, administered and enforced according to ERISA, and
to the extent not preempted thereby, the laws of the Commonwealth of
Massachusetts, without regard to its conflicts of law principles.

ARTICLE 11

PLAN ADMINISTRATION

        11.01.         Powers and Responsibilities of the Administrator. The
Administrator has the full power and the full responsibility to administer the
Plan in all of its details, subject, however, to the applicable requirements of
ERISA. The Administrator’s powers and responsibilities include, but are not
limited to, the following:




- 13 -

        (a)         To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;

        (b)         To interpret the Plan, its interpretation thereof in good
faith to be final and conclusive on all persons claiming benefits under the
Plan;

        (c)         To decide all questions concerning the Plan and the
eligibility of any person to participate in the Plan;

        (d)         To administer the claims and review procedures specified in
Section 11.03;

        (e)         To compute the amount of benefits which will be payable to
any Participant, former Participant or Beneficiary in accordance with the
provisions of the Plan;

        (f)         To determine the person or persons to whom such benefits
will be paid;

        (g)         To authorize the payment of benefits;

        (h)         To comply with any applicable reporting and disclosure
requirements of Part 1 of Subtitle B of Title I of ERISA;

        (i)         To appoint such agents, counsel, accountants, and
consultants as may be required to assist in administering the Plan;

        (j)         By written instrument, to allocate and delegate its
responsibilities, including the formation of an Administrative Committee to
administer the Plan;

        11.02.         Nondiscriminatory Exercise of Authority.  Whenever, in
the administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated will receive substantially the
same treatment.

        11.03.         Claims and Review Procedures.

        (a)         Claims Procedure. If any person believes he is being denied
any rights or benefits under the Plan, such person may file a claim in writing
with the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review, including a statement of the such person’s right to bring a civil
action under Section 502(a) of ERISA following as adverse determination upon
review. Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period).




- 14 -

        If the claim concerns disability benefits under the Plan, the Plan
Administrator must notify the claimant in writing within 45 days after the claim
has been filed in order to deny it. If special circumstances require an
extension of time to process the claim, the Plan Administrator must notify the
claimant before the end of the 45-day period that the claim may take up to 30
days longer to process. If special circumstances still prevent the resolution of
the claim, the Plan Administrator may then only take up to another 30 days after
giving the claimant notice before the end of the original 30-day extension. If
the Plan Administrator gives the claimant notice that the claimant needs to
provide additional information regarding the claim, the claimant must do so
within 45 days of that notice.

        (b)         Review Procedure.  Within 60 days after the date on which a
person receives a written notice of a denied claim (or, if applicable, within 60
days after the date on which such denial is considered to have occurred), such
person (or his duly authorized representative) may (i) file a written request
with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. This
written request may include comments, documents, records, and other information
relating to the claim for benefits. The claimant shall be provided, upon the
claimant’s request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits.
The review will take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The decision on review
will be made within 60 days after the request for review is received by the
Administrator (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Administrator to
hold a hearing, and if written notice of such extension and circumstances is
given to such person within the initial 60-day period). The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render the determination on review.

        If the initial claim was for disability benefits under the Plan and has
been denied by the Plan Administrator, the claimant will have 180 days from the
date the claimant received notice of the claim’s denial in which to appeal that
decision. The review will be handled completely independently of the findings
and decision made regarding the initial claim and will be processed by an
individual who is not a subordinate of the individual who denied the initial
claim. If the claim requires medical judgment, the individual handling the
appeal will consult with a medical professional whom was not consulted regarding
the initial claim and who is not a subordinate of anyone consulted regarding the
initial claim and identify that medical professional to the claimant.




- 15 -

        The Plan Administrator shall provide the claimant with written
notification of a plan’s benefit determination on review. In the case of an
adverse benefit determination, the notification shall set forth, in a manner
calculated to be understood by the claimant — the specific reason or reasons for
the adverse determinations, reference to the specific plan provisions on which
the benefit determination is based, a statement that the claimant is entitled to
receive, upon the claimant’s request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits.

        11.04.         Costs of Administration.  Unless some or all costs and
expenses are paid by the Employer, all reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator and the Trustee in administering the Plan and Trust will be paid
first from the forfeitures (if any) resulting under Section 7.05, then from the
remaining Trust Fund. All such costs and expenses paid from the Trust Fund will,
unless allocable to the Accounts of particular Participants, be charged against
the Accounts of all Participants on a prorata basis or in such other reasonable
manner as may be directed by the Administrator.




- 16 -